Exhibit 10.1

YRC WORLDWIDE INC.

RESTRICTED STOCK AGREEMENT

 

Participant:   [            ] Date of Grant:   [            ]
Number of Shares of Restricted Stock:   [            ] shares of the YRC
Worldwide Inc.‘s common stock Vesting Schedule:   100% of the shares of
Restricted Stock will vest on the following date: [            ]

Restricted Stock Award pursuant to

Section [            ] of Employment

Agreement: [For grants pursuant to

an Employment Agreement]

  The shares of Restricted Stock subject to this Restricted Stock Agreement are
granted pursuant to Section [            ] of the Employment Agreement dated
[            ], by and between the Company and the Participant.

Grant of Restricted Stock

The above-named Participant is hereby granted the above number of shares of YRC
Worldwide Inc.‘s $0.01 par value per share common stock in accordance with the
Vesting Schedule described above, subject to the other terms and conditions
described in this Restricted Stock Agreement (this “Agreement”).

By your acceptance of the Restricted Stock set forth in this Agreement, you
agree that the Restricted Stock is granted under and governed by the terms of
the YRC Worldwide Inc. 2011 Incentive and Equity Award Plan or any successor
thereto (the “Plan”), this Agreement, and the Terms and Conditions of Restricted
Stock Agreements for Employees attached to this Agreement.

You further acknowledge and agree that (i) you have received, reviewed and
understand the Plan, including the provisions that the Compensation Committee’s
decision on any matter arising under the Plan is conclusive and binding, and
(ii) this Agreement amends and supersedes any other



--------------------------------------------------------------------------------

agreement or statement, oral or written, in its entirety regarding the vesting
or holding period of the Restricted Stock.

 

YRC Worldwide Inc.     Acceptance of Participant By             Title        
Print    

You agree that your acceptance of this Agreement may be evidenced either by your
signature above or by your electronic acceptance through the award
administrator’s website (as of the date of grant, the administrator is
Fidelity).



--------------------------------------------------------------------------------

YRC WORLDWIDE INC.

TERMS AND CONDITIONS

RESTRICTED STOCK AGREEMENTS FOR EMPLOYEES

These Terms and Conditions are applicable to Restricted Stock Agreements (the
“Restricted Stock”) granted to Employees pursuant to the YRC Worldwide Inc. 2011
Incentive and Equity Award Plan or any successor thereto (the “Plan”).

 

1. Acceleration of Vesting. Notwithstanding the provisions of the vesting
schedules provided in the Participant’s Restricted Stock Agreement, the
Restricted Stock shall vest and be paid as provided in this Section 1 upon the
following circumstances:

 

  1.1 Death or Permanent and Total Disability. If the Participant dies or is
deemed to be “permanently and totally disabled” (as defined herein) while in the
employ of the Company or an Affiliate and prior to the time the shares of
Restricted Stock vest and are paid, the Restricted Stock shall become fully
vested and all transfer restrictions thereon shall lapse. For purposes of this
Section, the Participant shall be considered “permanently and totally disabled”
if the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months or is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant’s employer. The
existence of a permanent and total disability shall be evidenced by such medical
certification as the Secretary of the Company shall require and as the Committee
approves.

 

  1.2 Change of Control of the Company. If a “Change of Control” of the Company
occurs while the Participant is in the employ of the Company or an Affiliate
prior to the time the shares of Restricted Stock vest and are paid, and the
Participant’s employment with the Company or any Affiliate is terminated by the
Company or such Affiliate in a Qualifying Termination within twelve (12) months
following such Change in Control, the Restricted Stock shall become fully vested
and all transfer restrictions thereon shall lapse. For the purposes of this
Section, a “Change of Control” shall be deemed to have taken place if:

 

  1.2.1 any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under any employee
benefit plan of the Company or any company owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of Common Stock of the Company (“Excluded Persons”)) becoming the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities, excluding an
acquisition pursuant to a Business Transaction (as defined below) that does not
constitute a “Change in Control” thereunder;

 

  1.2.2

during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board, and any new director (other than a director
whose initial assumption of office occurs as a result of either an actual or
threatened election contest (as such term is used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board) whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two thirds of the directors then
still in office who either were directors at the beginning of the two year
period or



--------------------------------------------------------------------------------

  whose election or nomination for election was previously so approved, cease
for any reason to constitute at least a majority of the Board;

 

  1.2.3 a merger or consolidation of the Company or any direct or indirect
subsidiary of the Company (a “Business Transaction”) with any other entity,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or its successor (or the ultimate parent company of
the Company or its successor) outstanding immediately after such merger or
consolidation; provided, however, that a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person (other than Excluded Persons) acquires more than 50% of the combined
voting power of the Company’s then outstanding securities shall not constitute a
Change in Control of the Company; or

 

  1.2.4 a complete liquidation or dissolution of the Company or the consummation
of a sale or disposition by the Company of all or substantially all of the
Company’s assets other than the sale or disposition of all or substantially all
of the assets of the Company to a person or persons who beneficially own,
directly or indirectly, 50% or more of the combined voting power of the
outstanding voting securities of the Company at the time of the sale (or to an
entity controlled by such person or persons).

 

  1.3 Prohibited Activities. Notwithstanding any other provision of these Terms
and Conditions or the Participant’s Restricted Stock Agreement, if the
Participant breaches the Company’s Code of Conduct (as amended from time to
time), then the Participant shall forfeit the right to any further vesting of
the Participant’s Restricted Stock and the Restricted Stock Agreement shall
immediately thereupon wholly and completely terminate.

 

2. Lapse of Rights upon Termination of Employment.

 

  2.1 Upon termination of the Participant’s employment with the Company or an
Affiliate, and except as provided in Section 1 above, this Section 2 or any
employment-related agreement, the Participant shall forfeit any unvested
Restricted Stock. The Company may, in its sole discretion, which need not be
reasonably exercised, determine to vest non-vested Restricted Stock of the
terminating Participant on the date of termination. Notwithstanding the
foregoing, in the event that the Participant’s employment with the Company or
any Affiliate is terminated by the Company or such Affiliate in a Qualifying
Termination (as defined below). and such termination does not occur at the times
provided in Section 1.2 above, then the Participant shall vest in an additional
number of shares of Restricted Stock equal to the number of shares of Restricted
Stock that would have vested on the next regularly scheduled vesting following
such termination date had the Participant’s employment continued until such
time, multiplied by a fraction, the numerator of which is the number of days
since the most recent prior vesting date that has elapsed prior to such
termination, and the denominator of which is 1,095.

 

  2.2 For purposes of this Agreement, “Qualifying Termination” means a
termination of the Participant’s employment by the Company or an Affiliate
without “Cause” or a termination of the Participant’s service by the Participant
for Good Reason.

 

  2.3

“Cause,” means (i) the Participant’s willful misconduct or gross negligence in
the performance of the Participant’s duties to the Company; (ii) the
Participant’s continued refusal to substantially perform the Participant’s
material duties to the Company or to follow the lawful directives of the
Company’s Board of Directors (other than as a result of death or physical or
mental incapacity) that continues after written notice from the Company;
(iii) the Participant’s indictment for, conviction of, or pleading of guilty or
nolo contendere to, a felony or any crime involving moral turpitude; (iv) the
Participant’s performance of any material act of theft, embezzlement, fraud,



--------------------------------------------------------------------------------

  malfeasance, dishonesty or misappropriation of the Company’s property; or
(v) material breach of this Agreement or any other agreement with the Company,
or a material violation of the Company’s code of conduct or other written policy
that is not cured within ten (10) days of notice from the Company.

 

  2.4 “Good Reason” means the occurrence of any of the following events:
(i) reduction in Participant’s base salary or target bonus, (ii) any material
diminution in Participant’s titles, duties or responsibilities or the assignment
to him of duties or responsibilities that materially impairs his ability to
perform the duties or responsibilities then assigned to the Participant or
normally assigned to someone in the Participant’s role of an enterprise of the
size and structure of the Company, (iii) the assignment of duties to the
Participant that are materially inconsistent with the Participant’s position
with the Company, or (iv) a material breach of this Agreement or any other
material, written agreement with Participant. For purposes of this Agreement,
Participant shall have Good Reason to terminate employment if, within thirty
(30) days after Participant knows (or has reason to know) of the occurrence of
any of the events described above, Participant provides written notice
requesting cure to the Board of such events, and the Board fails to cure, if
curable, such events within thirty (30) days following receipt of such notice,
and the Participant actually terminates employment within ninety (90) days
following the expiration of such cure period.

 

3. Transfers of Employment; Authorized Leave.

 

  3.1 Transfers of Employment. Transfers of employment between the Company and
an Affiliate, or between Affiliates, shall not constitute a termination of
employment for purposes of the Restricted Stock Agreement.

 

  3.2 Authorized Leave. Authorized leaves of absence from the Company shall not
constitute a termination of employment for purposes of the Restricted Stock
Agreement. For purposes of the Restricted Stock Agreement, an authorized leave
of absence shall be an absence while the Participant is on military leave, sick
leave or other bona fide leave of absence so long as the Participant’s right to
employment with the Company is guaranteed by statute, a contract or Company
policy.

 

4. Withholding. To the extent the Participant has taxable income in connection
with the grant, vesting or payment of the Restricted Stock or the delivery of
shares of Company common stock, the Company is authorized to withhold from any
compensation payable to Participant, including shares of common stock that the
Company is to deliver to the Participant, any taxes required to be withheld by
foreign, federal, state, provincial or local law. By executing the Restricted
Stock Agreement, the Participant authorizes the Company to withhold any
applicable taxes.

 

5. Non-transferability. No rights under the Restricted Stock Agreement shall be
transferable otherwise than by will, the laws of descent and distribution or
pursuant to a Qualified Domestic Relations Order (“QDRO”), and, except to the
extent otherwise provided herein, the rights and the benefits of the Restricted
Stock Agreement may be exercised and received, respectively, during the lifetime
of the Participant only by the Participant or by the Participant’s guardian or
legal representative or by an “alternate payee” pursuant to a QDRO

 

6. Limitation of Liability. Under no circumstances will the Company be liable
for any indirect, incidental, consequential or special damages (including lost
profits) of any form incurred by any person, whether or not foreseeable and
regardless of the form of the act in which such a claim may be brought, with
respect to the Plan or the Company’s role as Plan sponsor.

 

7. Awards Subject to Plan. A copy of the Plan is included with the Restricted
Stock Agreement. The provisions of the Plan as now in effect and as the Plan may
be amended in the future (but only to the extent such amendments are allowed by
the provisions of the Plan) are hereby incorporated in the Restricted Stock
Agreement by reference as though fully set forth herein. Upon request to the
Secretary of the Company, a Participant may obtain a copy of the Plan and any
amendments



--------------------------------------------------------------------------------

8. Definitions. Unless redefined herein, all terms defined in the Plan have the
same meaning when used as capitalized terms in these Terms and Conditions.

 

9. Compliance with Regulatory Requirements. Notwithstanding anything else in the
Plan, the Restricted Stock received on the date of grant may not be sold,
pledged or hypothecated unless the Company is in compliance with all regulatory
requirements regarding registration of the Restricted Stock or common stock to
be issued under the terms of the Plan.

 

10. Stock Certificates. The Committee may also cause any certificates
representing shares of Restricted Stock to be imprinted with any legend which
counsel for the Company considers advisable with respect to the restrictions or,
if the shares of Restricted Stock are represented by book or electronic entry
rather than a certificate, the Company may take such steps to restrict transfer
of the shares of Restricted Stock as counsel for the Company considers necessary
or advisable.

 

11. No Deferred Compensation. The Restricted Stock under the Restricted Stock
Agreement is intended to be exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the Restricted Stock
Agreement shall be administered, construed and interpreted in accordance with
such intent.